                IN THE UNITED STATES DISTRICT COURT

           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                  :
                                          :
                 v.                       :      1:21CR13-1
                                          :
JORGE ALBERTO GARCIA,                     :
also known as Roberto Garcia and          :
Alberto Garcia                            :


                   FACTUAL BASIS FOR A GUILTY PLEA
      NOW COMES the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina,

and states that the factual basis for a guilty plea is as follows:

   I. BACKGROUND

      At all times relevant herein, Jorge Alberto Garcia, also known as Roberto

Garcia and Alberto Garcia, was married to Helen Smith-Flores and they lived

together in Chatham County, North Carolina.

      The North Carolina Licensing Board for General Contractors is an

agency created under Chapter 87 of the North Carolina General Statutes and

charged with regulation and enforcement of the practice of general contracting

within the State of North Carolina. N.C. Gen. Stat. § 87-1 requires that any

person, form, or corporation who undertakes to bid upon or to construct any

building project where the cost of the undertaking is $30,000 or more be




        Case 1:21-cr-00013-LCB Document 6 Filed 01/21/21 Page 1 of 16
licensed unless it is built for the builder’s own use. Section 87-13 forbids the

practice of general contracting in North Carolina without proper licensure.

      On June 6, 2017, the Superior Court for Wake County in North Carolina

entered a Consent Order (hereinafter the “Consent Order”) between the North

Carolina Licensing Board for General Contractors and Garcia, who was then

doing business as J&J Home Improvement, finding that a) Garcia had never

been the holder of a valid license or certificate of renewal of license to practice

general contracting in North Carolina; and b) Garcia committed the unlicensed

practice of general contracting in Durham County in 2014. The Consent Order

further enjoined Garcia from the further practice of general contracting in

North Carolina. Garcia signed the Consent Order before a Notary Public on

May 16, 2017, memorializing his understanding of its terms.

      However, despite this Consent Order, Garcia continued to contract with

individuals to construct building projects in excess of $30,000. To that end, on

or about July 3, 2017, less than a month after entry of the Consent Order,

Garcia filed Articles of Incorporation for the business “JH Home

Improvements, Inc.” with the North Carolina Secretary of State.

   II. THE SCHEME TO DEFRAUD

      As a part of his scheme to defraud, Garcia would approach elderly,

retired individuals at their private residences in Durham, Orange, and

Chatham Counties and offer his home improvement services. These
                                        2




        Case 1:21-cr-00013-LCB Document 6 Filed 01/21/21 Page 2 of 16
individuals were largely subsisting at the time on fixed incomes. In many

instances, the elderly individuals also had significant health issues. Garcia

would contract with these elderly individuals to perform home improvement

projects and they would, in turn, pay him via personal check or withdrawals

from their investment accounts or credit cards prior to the completion of any

construction work. Garcia would often direct that these elderly individuals

leave the “to” line of the check blank (which would later be completed in the

name of Smith-Flores), or issue the check directly to Smith-Flores who, in turn,

deposited the checks into personal accounts in her name or that of her

business, La Cacerola. Smith-Flores would then withdraw the money in cash

and/or issue a cashier’s check made out to Garcia. Garcia and Smith-Flores

would also take the checks to the elderly individual’s bank or their bank and

cash the checks without depositing the funds into their bank accounts.

      Garcia developed personal relationships with these elderly individuals,

calling them “Mama” and “Papa,” and encouraged them to solicit their

neighbors to engage his services in home improvement projects for their

residences, as well. Garcia also solicited loans from some of the elderly

individuals for whom he had already contracted to perform home improvement

projects, separate and apart from those projects.

      However, Garcia would not complete the contracted home improvement

projects, nor would he repay any loans in full. When the contracting individual,
                                       3




        Case 1:21-cr-00013-LCB Document 6 Filed 01/21/21 Page 3 of 16
a concerned relative of that person, or a local law enforcement officer

confronted Garcia about the payments, Garcia would respond in the following

ways: a) Garcia would promise to send workers to complete the project but

never fully complete the project; b) Garcia would return a small percentage of

the monies paid for the project; and/or c) Garcia or Smith-Flores would write a

personal check to the contracting individual that would be returned by the

issuing bank as lacking sufficient funds.

   III.   CRIMINAL CHARGES

      Related to the above-described conduct, law enforcement in Durham and

Orange Counties filed charges against Garcia in 2015, alleging Felony Obtain

Property by False Pretenses, Felony Worthless Check, and Misdemeanor Fail

to Work After Paid. On May 1, 2018, Garcia pled guilty in the Superior Court

of Orange County to Felony Worthless Check and was sentenced to a term of

imprisonment of no less than six months and no more than seventeen months,

a sixty-month term of probation, and restitution of $48,880.

      While on probation for his May 1, 2018 criminal conviction, though,

Garcia continued his home improvement scam, as set forth in further detail

below.

   IV.    SPECIFIC VICTIMS

      In or around October or November 2015, Garcia approached Orange

County resident P.H., an eighty-two year old man, and offered his home
                                       4




          Case 1:21-cr-00013-LCB Document 6 Filed 01/21/21 Page 4 of 16
improvement services. Garcia provided P.H. a contract for work totaling

$16,880. Over the next few weeks, P.H. issued checks, often very close in time,

totaling $70,520 to Garcia. When P.H.’s son confronted Garcia about

overcharging P.H., Garcia wrote two checks to P.H. for $30,000 and $18,800

that were returned by the issuing institution, State Employees’ Credit Union,

for insufficient funds. When P.H.’s son confronted Garcia about this, Smith-

Flores wrote a check on March 6, 2016 for $70,000 to P.H. but asked that he

not cash it immediately. P.H. did not; a review of Smith-Flores’s bank account

at the time indicated she lacked sufficient funds. In sum, Garcia contracted for

work totaling $16,880, estimated the work that he actually provided to be

worth $520, and charged P.H. $70,520, despite the fact that he was not

authorized by the State of North Carolina to perform these services in the first

instance.

      In or around December 2017, Garcia approached Chatham County

residents J.H., an eighty-nine year old man (who died in October 2019), and

D.H., an eighty-two year old woman, and offered his home improvement

services. Over the course of the next few months, Garcia continued to ask D.H.

for additional monies, despite the fact that he was not authorized by the State

of North Carolina to perform these services in the first instance.

      Between December 2017 and March 2019, J.H. and D.H. issued checks,

often very close in time, totaling approximately $197,000 to Garcia that he
                                       5




        Case 1:21-cr-00013-LCB Document 6 Filed 01/21/21 Page 5 of 16
would often cash shortly after receipt rather than depositing into an account.

In one instance, on or around April 13, 2018, Garcia asked J.H. for a loan of

$6,400, which he agreed to repay. J.H. then wrote Garcia a $6,400 check. Later

that same day, Garcia returned to the home and asked again for a $6,400 check

for a loan. J.H., not recalling writing the previous check, wrote another check

to Garcia in the amount of $6,400. In another instance, on or around August

10, 2018, Garcia directed D.H. to write a check to Smith-Flores for $4,680 to

pay for a hot water heater. Garcia then purported to reimburse D.H. for this

expense, but the check he issued to her on August 18, 2018 in the amount of

$4,680 was drawn on an account with insufficient funds.

      Garcia did not complete the home improvement projects at this home.

When D.H. and her family members confronted Garcia, he promised to

reimburse them and proceeded to pay them in cash installments ranging

between $100 and $500, totaling approximately $7,400, nowhere near the

amount owed. During the period of Garcia’s interaction with these victims,

J.H. suffered from a degenerative neurological disorder and D.H. suffered from

breast cancer and pancreatitis. D.H. told Garcia that she had these conditions.

      In or around September 2018, while on probation related to his

conviction for Felony Worthless Check referenced above, Garcia approached

Durham County resident M.M., a seventy-six year old man, and offered his

home improvement services for his home. Over the course of the next few
                                      6




        Case 1:21-cr-00013-LCB Document 6 Filed 01/21/21 Page 6 of 16
months, Garcia continued to ask M.M. for additional monies, but did not

provide invoices detailing the work to be performed, nor was he authorized by

the State of North Carolina to perform these services in the first instance.

      Between September 2018 and December 2018, M.M. issued checks, often

very close in time, totaling $70,500 that Garcia or Smith-Flores deposited into

accounts in their respective names or that of J&H Home Improvement. After

receiving approximately $50,000 in payments from M.M. between September

2018 and November 2018, Garcia purported to return a check for

approximately $12,000, stating that he needed only an additional $9,800.

M.M. then wrote a check for $9,800 and, approximately ten days later, wrote

another check for $9,800, thus maxing out his home equity line.

      In addition to the monies Garcia charged M.M. for his so-called home

improvement services, Garcia also extracted a “personal loan” check from M.M.

Garcia did not complete the home improvement projects and returned only

$3,000 in cash to M.M. in February 2019. During the time period of this

interaction, M.M. suffered from a degenerative neurological disorder.

      In November 2019, again while on probation related to his conviction for

Felony Worthless Check, Garcia approached Durham County resident H.G., a

seventy-eight year old woman, and offered his home improvement services for

her home. Over the course of the next few months, Garcia continued to ask

H.G. for additional monies, but did not provide invoices detailing the work to
                                       7




        Case 1:21-cr-00013-LCB Document 6 Filed 01/21/21 Page 7 of 16
be performed, nor was he authorized by the State of North Carolina to perform

these services in the first instance. At the time Garcia approached H.G., both

he and Smith-Flores had been served with state felony charges related to this

pattern of behavior.

      Between November 2019 and January 2020, H.G. issued checks, often

very close in time, totaling $75,500 that Smith-Flores deposited into accounts

she controlled. In one instance, Garcia suggested that H.G. take out a line of

credit from her credit card issuer for $11,000 so that she could continue to write

checks.

      On or about February 14, 2020, state authorities arrested Garcia on a

warrant arising from allegations that he was in criminal contempt of the

Consent Order referenced above. That day, after a hearing regarding the same,

the Superior Court of Wake County held him in criminal contempt and

sentenced him, in total, to a term of imprisonment of ninety days. Smith-Flores

was present at the hearing where multiple victims detailed the fraud described

above. H.G. was one of the victims who testified.

      On March 14, 2020, Smith-Flores went to H.G.’s home. Smith-Flores had

Garcia on the telephone so that Garcia could communicate directly with H.G.

This call was recorded by the inmate telephone system at the Wake County

Detention Center, where Garcia was detained. On the call, Garcia called H.G.

“Mama” repeatedly, and exhorted her to “have mercy” on him and his family.
                                        8




          Case 1:21-cr-00013-LCB Document 6 Filed 01/21/21 Page 8 of 16
Garcia asked H.G. for an opportunity to “fix it” and promised he would be “out

by June.” When H.G. stated that Garcia “overcharged” her, Garcia responded

that he did not, and asked her not to “believe the detective” because “they”

wanted to “make you against me.” Garcia stated that Smith-Flores could help

H.G. “make a credit card payment.” Garcia asked when H.G. was going to “talk

to the detective.” At the end of the call, Garcia advised H.G., “Remember, I

didn’t do anything wrong to you.”

      Garcia had not completed the home improvement projects at H.G.’s home

prior to his arrest. During the period of Garcia’s interaction with H.G., she

suffered from complications associated with a childhood bout of polio and was

wheelchair-bound. As a result of Garcia’s purported home improvement

services, H.G.’s handicapped-accessible shower suffered a leak. The estimate

for repairs to fix Garcia’s work totaled over $6,000, in addition to monies owed

for projects he never completed.

      In or around June 2019, while on probation related to his conviction for

Felony Worthless Check, Garcia approached Orange County resident C.T., a

man in his late sixties, and offered his home improvement services for his

home. He gave C.T. a handwritten estimate of $9,800 wherein he wrote

“materials” and “labor.” C.T. then wrote a check for $9,800; Garcia requested

that it be issued to Alberto Garcia. The next day, Garcia had a crew at C.T.’s

home for work. Smith-Flores came that same morning and told C.T. that his
                                       9




        Case 1:21-cr-00013-LCB Document 6 Filed 01/21/21 Page 9 of 16
check had bounced. C.T. had already checked with his bank beforehand,

though, and knew that the check had cleared. Smith-Flores asked that C.T.

write another check for the same amount and cancel the previous check. Garcia

then returned and indicated that the $9,800 on the handwritten contract

referred solely to materials. Garcia then received two telephone calls that were

purportedly “estimates” from his crew and requested two additional checks in

the amounts of $8,750 and $6,600. Garcia said his crew needed to be paid in

advance. He asked that these two checks be made out to Smith-Flores because

she distributed the funds to the crew.

      Garcia did not perform the agreed-upon work. When C.T. realized he had

been scammed, he requested that monies be returned. Garcia continued to

make representations that he would pay him back, but ultimately did not. They

exchanged multiple text messages related thereto. In multiple threads, Garcia

asked C.T. not to go to “the police” or “Diane” (a local news reporter who had

done a segment on Garcia’s business practices), referring to her as “that bitch.”

Finally, in one thread, Garcia wrote:

      I need talk or see you. I DON’T WAN PROBLEMS SER I WAN
      FIXED THIS SITUATION WITH NO LEGAL NO DIANA NO
      MAY LAYERS

      PLEASE TELL MI THE TRUTH ARE YOU WILL TAKE LEGAL
      ACCCION ? I NEED TO BE PREPARED I DON’T WAN BUT I
      THINK YOU ARE ANGRY

      PLEASE TELL MI WHAT YOU WAN TO DU ??
                                         10




       Case 1:21-cr-00013-LCB Document 6 Filed 01/21/21 Page 10 of 16
      I may go to you wife office and look for her and deal with her.
      Bifore you take legal accion. Remember I have records off call and
      tex yesterday and today. I never refuse to pay. But you don’t
      answer calls.

      I WILL GO LOOK FOR YOU WIFE

   V. MOVEMENT OF THE MONEY

      A review of Wells Fargo Bank and SunTrust Bank accounts for which

either Garcia or Smith-Flores were signatories for the time period spanning

May 2014 through November 2019 indicates that, as a result of the above-

described scheme, they converted, for their own personal enrichment,

approximately $3,178,333.65 belonging to over fifty victims.

      From May 2014 through April 2018, Garcia and Smith-Flores deposited

monies received from victims of the above-described scheme into accounts over

which each was the respective sole signatory or the account was jointly-held.

However, following Garcia’s criminal conviction in May 2018, he closed

accounts that he alone controlled. From May 2018 through March 2020, Garcia

and Smith-Flores either cashed the victims’ checks or deposited them into bank

accounts where Smith-Flores was the sole signatory and Garcia had no official

access. From on or about January 2017 through March 2020, Smith-Flores

deposited approximately $1,225,000 in victim funds into accounts over which

she was the sole signatory. Of that amount, Smith-Flores moved approximately




                                      11




       Case 1:21-cr-00013-LCB Document 6 Filed 01/21/21 Page 11 of 16
$874,000 of those proceeds via cash withdrawal or cashier’s check issued to

Garcia.

      Pursuant to this scheme, on May 24, 2018, Smith-Flores deposited

$21,300 in checks received from the victim R.D. into her personal Wells Fargo

account ending x6437. On May 25, 2018, Smith-Flores transferred $15,000

from that account to the business account for her restaurant (the “La Cacerola”

account) ending x4316. The same day, she wrote two checks totaling $14,500

to Garcia from the La Cacerola account.

      On June 8, 2018, Smith-Flores deposited $18,800 in checks received from

the victims B.G. and A.G. into her personal Wells Fargo account ending x6437.

On June 15, 2018, Smith-Flores transferred $12,000 from that account to the

La Cacerola account ending x4316. The same day, she wrote two checks

totaling $11,500 to Garcia from the La Cacerola account.

      On June 19 and June 20, Smith-Flores deposited a total of $25,400 in

checks received from the victims B.G. and A.G. into her personal Wells Fargo

account ending x6437. Between June 20 and June 22, 2018, Smith-Flores

transferred $20,000 (transfers of $7,000 and $13,000) from that account to the

La Cacerola account ending x4316. The same day, she wrote two checks

totaling $13,000 to Garcia from the La Cacerola account.

      On June 28, 2018, Smith-Flores deposited $14,000 in checks received

from the victim R.D. into her personal Wells Fargo account ending x6437. On
                                       12




          Case 1:21-cr-00013-LCB Document 6 Filed 01/21/21 Page 12 of 16
June 29, 2018, Smith-Flores transferred $12,000 from that account to the La

Cacerola account ending x4316. On June 29, 2018 and July 2, 2018, she wrote

two checks totaling $11,000 to Garcia from the La Cacerola account.

     On July 18 and July 19, 2018, Smith-Flores deposited $10,300 in checks

received from the victim D.H. into her personal Wells Fargo account ending

x6437. On July 20, 2018, Smith-Flores transferred $10,200 from that account

to the La Cacerola account ending x4316. She then pooled that money with

other victim monies and wrote two checks, on July 20 and July 27, 2018

totaling $19,800 to Garcia from the La Cacerola account.

     On September 11, 2018, Smith-Flores deposited $18,800 in checks

received from the victim N.S. into her personal Wells Fargo account ending

x6437. On September 12, 2018, Smith-Flores transferred $10,000 from that

account to the La Cacerola account ending x4316. She then wrote a check on

September 13, 2018 for $9,000 to Garcia from the La Cacerola account.

     Wells Fargo Bank routes checks and wires through Alabama and

Minnesota.

  VI.    FAILURE TO FILE INCOME TAXES

     Garcia and Smith-Flores have filed no federal income taxes since 2007,

either personally or for their respective businesses. Through review of the

banking records, agents came across a signature card for one account bearing

the name of R.L. Internal Revenue Service Criminal Investigations (IRS-CI)
                                     13




        Case 1:21-cr-00013-LCB Document 6 Filed 01/21/21 Page 13 of 16
Special Agent Miller interviewed R.L., who stated, in sum and substance, that

he was not a paid preparer but had started doing his own taxes when he tired

of paying H&R Block. Friends and families would then bring him their

documents and request that he prepare their taxes. They would be responsible

for filing them. Garcia and Smith-Flores had come to him to prepare their taxes

in what he believes was 2009 or 2010. They did not come every year. He

prepared Schedule C forms for both of their respective businesses. They

understood that they had to file what he prepared and that he would not file

them on their behalf.

      R.L. recalled meeting with Garcia and Smith-Flores in 2019. They

indicated they had not filed taxes in 2016, 2017, or 2018 and wanted to “get

current.” Leon filed for an automatic extension on their behalf (Form 4868) but

had to leave the purported tax due section blank because they had brought no

documents with them.

      IRS-CI Special Agent Miller determined that, for the tax years 2014,

2015, 2016, 2017, and 2018, Garcia and Smith-Flores had a joint income

totaling $3,242,130. Specifically, in calendar year 2017, Garcia had and

received gross income of at least $20,800 and was required to make an income

tax return to any proper officer of the Internal Revenue Service no later than

April 17, 2018, stating specifically the items of his gross income and any

deductions and credits to which he was entitled. Garcia knew this and willfully
                                      14




       Case 1:21-cr-00013-LCB Document 6 Filed 01/21/21 Page 14 of 16
failed to file a return. Likewise, in calendar year 2018, Garcia had and received

gross income of at least $24,000 and was required to make an income tax

return to any proper officer of the Internal Revenue Service no later than

October 15, 2019, stating specifically the items of his gross income and any

deductions and credits to which he was entitled. Garcia knew this and willfully

failed to file a return.


      This the 21st day of January, 2021.


                                        MATTHEW G.T. MARTIN
                                        United States Attorney


                                        /S/ JOANNA G. MCFADDEN
                                        Assistant United States Attorney
                                        Deputy Chief, Criminal Division
                                        NYSB No.: 4500948
                                        United States Attorney’s Office
                                        101 S. Edgeworth St., 4th Floor
                                        Greensboro, NC 27401
                                        336/333-5351




                                       15




        Case 1:21-cr-00013-LCB Document 6 Filed 01/21/21 Page 15 of 16
                         CERTIFICATE OF SERVICE
      I hereby certify that on January 21, 2021, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will

send notification of such filing to the following:


      William Trivette, Esq.


                                         MATTHEW G.T. MARTIN
                                         United States Attorney



                                         /S/ JOANNA G. MCFADDEN
                                         Assistant United States Attorney
                                         Deputy Chief, Criminal Division
                                         NYSB No.: 4500948
                                         United States Attorney’s Office
                                         101 S. Edgeworth St., 4th Floor
                                         Greensboro, NC 27401
                                         336/333-5351




       Case 1:21-cr-00013-LCB Document 6 Filed 01/21/21 Page 16 of 16
